

AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT
This Amendment No. 1, dated as of January 31, 2014 (this “Amendment”), is among
DT Funding, LLC, as borrower (the “Borrower”), DT Credit Company, LLC, as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as lender
(the “Lender”), Wells Fargo Securities, LLC, as administrative agent (the
“Administrative Agent”), and Wells Fargo Bank, National Association, as
collateral custodian (in such capacity, the “Collateral Custodian”) and backup
servicer (in such capacity, the “Backup Servicer”), and relates to the Loan and
Security Agreement, dated as of November 20, 2012 (the “Original Loan Agreement”
and, as amended by this Amendment, the “Loan Agreement”), in each case among the
parties hereto.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Original Loan Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend various provisions of the Original
Loan Agreement on the terms and in the manner set forth herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.01 Amendments.
(a)The definition of “Leverage Ratio” in Section 1.1 of the Original Loan
Agreement is hereby deleted and replaced with the following:
“Leverage Ratio” means the ratio, computed as of the last day of each March,
June, September and December, by dividing (i) the total assets of DTAC and DTAG
on a consolidated or combined basis, as applicable, as of such date, determined
in accordance with GAAP by (ii) the Net Worth on such date.
Section 1.02 Representation and Warranties.
(a)    Each of the Borrower and the Servicer represents and warrants to the
other parties hereto as of the date hereof that (i) each of its representations
and warranties set forth in the Original Loan Agreement is true and correct in
all material respects as if made on the date hereof (except to the extent any
such representation and warranty expressly refers to an earlier date) and
(ii) upon the effectiveness of this Amendment, no Termination Event has occurred
and is continuing.
(b)    Each of the Borrower and the Servicer by executing this Amendment hereby
represents and warrants that (i) the individual executing this Amendment on
behalf of such party is duly authorized to do so, (ii) such party has full right
and authority to enter into this Amendment and to consummate the transactions
described in this Amendment and (iii) each of

SF1 2005910v.2

--------------------------------------------------------------------------------



this Amendment, the Original Loan Agreement and the Loan Agreement constitutes
the valid and legally binding obligation of such party, enforceable against such
party in accordance with its terms.
Section 1.03 Conditions to Effectiveness. This Amendment shall become effective
immediately when the parties hereto shall have received an executed counterpart
of this Amendment.
Section 1.04 Waiver of Notice.
The parties hereto waive any notices required under the Original Loan Agreement
in connection with this Amendment.
Section 1.05 Full Force and Effect.
(a)    Except as hereby modified pursuant to this Amendment, the Original Loan
Agreement shall continue in full force and effect and is hereby ratified and
confirmed by each of the Borrower and the Servicer in all respects. The Original
Loan Agreement, this Amendment and each of the other Transaction Documents,
taken together, constitute and contain the entire agreement of the parties
hereto and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof and thereof. Each of the Borrower and the
Servicer understands that in the event of any subsequent litigation, controversy
or dispute concerning any of the terms, conditions or provisions of this
Amendment, it shall not be entitled to offer or introduce into evidence any oral
promises or oral agreements between the parties relating to the subject matter
of this Amendment not included or referred to herein and not reflected by a
writing included or referred to herein.
(b)    The execution and delivery of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lender under the Original Loan
Agreement or any of the other Transaction Documents.
Section 1.06 GOVERNING LAW. THE PROVISIONS RELATING TO GOVERNING LAW CONTAINED
IN SECTION 15.6 OF THE ORIGINAL LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT.
Section 1.07 Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment.



2
SF1 2005910v.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or managers thereunto duly authorized, as
of the date first above written.
DT FUNDING, LLC, as Borrower
By:
 
 
 
 
Name:
 
 
Title:



DT CREDIT COMPANY, LLC,
as Servicer
By:
 
 
 
 
Name:
 
 
Title:




Signature Page to Amendment No. 1
to Loan and Security Agreement

--------------------------------------------------------------------------------




WELLS FARGO SECURITIES, LLC, as Administrative Agent
By:
 
 
 
 
Name:
 
 
Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By:
 
 
 
 
Name:
 
 
Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Custodian and Backup
Servicer
By:
 
 
 
 
Name:
 
 
Title:






Signature Page to Amendment No. 1
to Loan and Security Agreement